Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 3/14/22 and the interview on 3/22/22.  As directed by the amendment: claims 1-3, 6, and 9 have been amended, claims 4 and 10 have been cancelled, and no claims have been added.  As per the examiner’s amendment below, the application is in condition for allowance of claims 1-3, 5-9, and 11.

Terminal Disclaimer
The terminal disclaimer filed on 3/22/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,617,595 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Loop 42,810 on 3/22/22.

The application has been amended as follows: 

In claim 9 line 2-3, the language “section of the coupler engagement member such” has been amended to read –section of the coupling engagement member such--.


In claim 11 line 1, the language “unit of claim 9, wherein vibrating shaft” has been amended to read –unit of claim 9, wherein the vibrating shaft--.

In the specification, para. 0038 line 4, the language “42B and a first coupler ring 44B” has been amended to read –42B and a second coupler ring 44B--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: when read in light of the limitations of the claimed head unit configured to couple to a handle of an electric toothbrush which generates vibrational energy that is transferred to the head unit, the prior art does not disclose, either alone or suggest in combination, a head unit including a proximal end and a distal end; a base adjacent the proximal end; an exterior wall extending from the proximal end to the distal end, wherein the exterior wall encases a plurality of hollow chambers, wherein each of the chambers are separated from one another by a scaffold, the scaffold connects to the exterior wall; and a non-symmetrical bulb positioned at the distal end, wherein the bulb includes left and right halves that are interlocked together by way of interlocking notches as set forth in independent claim 1.
The closest prior art references of record are: Gaboury (2008/0221387), Harkness (2007/0244418), Woolley (7,186,226), Gourineni (2014/0336012), and Sale et al. (8,782,841).
While the above mentioned prior art references of record are related to the claimed invention, they do not disclose, either alone or suggest in combination, the limitations discussed above and set forth in independent claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.